June 7, 2021

VIA ECF

The Hon. Stewart D. Aaron                                                                   ϲͬϴͬϮϬϮϭ
United States District Court for the Southern District of New York
500 Pearl St.
New York, NY 10007

Re:    Allianz, et al. v. Bank of America Corp. et al., 18-cv-10364-LGS

Dear Judge Aaron:
        Plaintiffs respectfully request an adjournment of the telephonic discovery conference
scheduled for June 17, 2021 and joint letter due June 15 in the above-referenced action, set by the
Court’s May 7, 2021 Order (ECF 827). Due to a scheduling conflict, Plaintiffs respectfully request
that the conference be moved to July 1 with the joint letter due on June 28. Defendants do not
oppose the request and are available on these later dates. There have been no previous requests
for adjournment or extension regarding this conference.


Respectfully submitted,
                                                 QUINN EMANUEL URQUHART &
                                                 SULLIVAN, LLP

                                                 By:/s/ Daniel L. Brockett
                                                 Daniel L. Brockett
                                                 51 Madison Avenue, 22nd Floor
                                                 New York, New York 10010
                                                 Telephone: (212) 849-7000
                                                 Fax: (212) 849-7100
                                                 danbrockett@quinnemanuel.com

                                                 Counsel for Plaintiffs

cc: All counsel of record (via ECF).

 DŽƚŝŽŶ'ZEd͘dŚĞdĞůĞƉŚŽŶĞŽŶĨĞƌĞŶĐĞŽƌŝŐŝŶĂůůǇƐĐŚĞĚƵůĞĚĨŽƌ:ƵŶĞϭϳ͕ϮϬϮϭŝƐ
 ŚĞƌĞďǇĂĚũŽƵƌŶĞĚƚŽdŚƵƌƐĚĂǇ͕:ƵůǇϭ͕ϮϬϮϭ͕Ăƚϭ1͗ϬϬĂ͘ŵ͘EŽůĂƚĞƌƚŚĂŶMonĚĂǇ͕:ƵŶĞϮ8͕
 ϮϬϮϭ͕Ăƚϲ͗ϬϬƉ͘ŵ͘d͕ƚŚĞƉĂƌƚŝĞƐƐŚĂůůĨŝůĞĂũŽŝŶƚůĞƚƚĞƌƌĞŐĂƌĚŝŶŐƚŚĞƐƚĂƚƵƐŽĨĚŝƐĐŽǀĞƌǇ
 ĂŶĚĂŶǇĞǆŝƐƚŝŶŐĚŝƐƉƵƚĞƐ͘^KKZZ͘
 ĂƚĞĚ͗:ƵŶĞϴ͕ϮϬϮϭ




                                                 1
